DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savic et al. (US 10,091,295) in view of Hand, III et al. (US 2006/0004957).
Consider claim 1, Savic et al. in view of Hand, III et al. discloses a method comprising: storing a data heat map of data on an NVME device in a local cache of a non- volatile memory express (NVME) controller associated with the NVME device; configuring an asynchronous event notification command in a submission queue associated with the NVME device about the data heat map; pre-fetching a plurality of LBAs in a core buffer in the NVME device and reserving the core buffer for data migration, wherein the LBAs are associated with the data to be migrated; generating a request for data migration notification to an NVME host based on the data heat map; and communicating the data migration notification to the NVME host using the asynchronous event notification command (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, Savic et al. discloses a system that can use NVME and submission queues that also includes switches and a QoS operation based on the hotness of data, where data is stored in tiered storage based on the QoS for the data. Hand, III et al.: Fig. 1, 7, 8(b), 9, 10 and 11, [0029], [0059], [0060], [0062]-[0068], [0079], [0083], [0084], [0108] and [0109], Hand, III et al. also teaches a networked system with various storage systems and switches that use a QoS operation of tracking the hotness/coldness of data and issuing migration of data based it’s temperature, where the components of fig. 11, which are a part of the storage management system 812, track and maintain temperature information and therefore are considered equivalent to the claimed heat map. As for the new limitation Hand, III et al. teaches (fig. 1, 8(b), 10, [0029], [0065]-[0068]) the use of various caches (core buffers) that stage data that is being frequently accessed to shorten the latency of future requests for that data. The system is designed to migrate data that changes temperature from a cold to warm then possibly to hot storage and the caches are a part of that system/process (reserved for migration data). Also the caches themselves are reserved for migrating data between slower storage and the end user. As for the new limitations, fig. 7 and 8(b) of Hand, III et al. illustrate the configuration storage system 710/800 is an enclosed device that in combination with Savic et al. includes NVMe storage and therefore is considered an NVMe device with includes caches and memory devices. The claims do not specify what an NVMe device can include. Further the term “associated” is very broad and any connection between an LBA and data to be migrated will teach on the claim language, such as every piece of data is associated with an address whether it is migrated or not. Savic et al. in Col. 5-6 lines 49-8 teach that use of virtualization using a virtual infrastructure.).
Savic et al. teaches having hot and cold data and being able to move data between storage devices, but Savic et al. does not go into detail on how the temperature of data is determined and that data is migrated based on temperature changes. However, Hand, III et al. teaches a network of various types of storage devices that store data based on the temperature of data and track and hold that information to issue migrations of data between them.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data temperature QoS in Savic et al. with the operations of ([0064]).
Consider claim 2, Savic et al. in view of Hand, III et al. discloses the method of claim 1, wherein the NVME device is an SSD/Flash drive (Savic et al.: Fig. 4 and Hand, III et al.: Fig. 7, NAND and SSD NVME devices are disclosed.).
Consider claim 3, Savic et al. in view of Hand, III et al. discloses the method of claim 2, wherein the data heat map indicates cold data on the NVME device (Hand, III et al.: Fig. 7 and 11, [0059], [0062]-[0065], [0068], [0079], [0083], [0084], [0108] and [0109], the temperature of data is tracked.).
Consider claim 4, Savic et al. in view of Hand, III et al. discloses the method of claim 3, further comprising loading an NVME write command in the submission queue targeted for the NVME device with a region address pointing to an internal flash buffer memory region of an NVME SATA bridge drive (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, MVME storage devices are read and written too, NVM memory outside the array of a storage device can be used as tier storage and DAE devices can be used by converting to SAS instead of SATA.).
As stated above Savic et al. uses SAS instead of SATA, but SATA has the advantages of being cheaper, sequentially fast and inexpensive therefore using SATA instead of SAS would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Consider claim 5, Savic et al. in view of Hand, III et al. discloses the method of claim 4, further comprising communicating the cold data from an internal flash buffer region of the NVME device to an internal HDD buffer region of the NVME SATA bridge drive using a PCIE switch (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, various tiers of storage are established from memory in the switches to the memory and storage arrays in the storage nodes.  Hand, III et al.: Fig. 7 and 11, [0059], [0062]-[0065], [0068], [0079], [0083], [0084], [0108] and [0109], cold and hot data is migrated between memories as needed to maintain QoS.).
Consider claim 6, Savic et al. in view of Hand, III et al. discloses the method of claim 1, wherein the NVME device is a SATA bridge drive (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, MVME storage devices are read and written too, NVM memory outside the array of a storage device can be used as tier storage and DAE devices can be used by converting to SAS instead of SATA.).
As stated above Savic et al. uses SAS instead of SATA, but SATA has the advantages of being cheaper, sequentially fast and inexpensive therefore using SATA instead of SAS would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Consider claim 7, Savic et al. in view of Hand, III et al. discloses the method of claim 6, wherein the data heat map indicates hot data on the NVME device (Hand, III et al.: Fig. 7 and 11, [0059], [0062]-[0065], [0068], [0079], [0083], [0084], [0108] and [0109], the temperature of data is tracked.).
Consider claim 8, Savic et al. in view of Hand, III et al. discloses the method of claim 7, further comprising loading an NVME write command in the submission queue targeted for the NVME device with a region address pointing to an internal flash buffer memory region of an NVME SSD drive (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, various tiers of storage are established from memory in the switches to the memory and storage arrays in the storage nodes.  Hand, III et al.: Fig. 7 and 11, [0059], [0062]-[0065], [0068], [0079], [0083], [0084], [0108] and [0109], cold and hot data is migrated between memories as needed to maintain QoS.).
Consider claim 9, Savic et al. in view of Hand, III et al. discloses the method of claim 8, further comprising communicating the hot data from an internal flash buffer region of the NVME device to an (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, various tiers of storage are established from memory in the switches to the memory and storage arrays in the storage nodes.  Hand, III et al.: Fig. 7 and 11, [0059], [0062]-[0065], [0068], [0079], [0083], [0084], [0108] and [0109], cold and hot data is migrated between memories as needed to maintain QoS.).
Consider claim 10, Savic et al. in view of Hand, III et al. discloses a storage device, comprising: an NVME host configured to store an NVME input/output submission queue; an NVME device configured to: store a data heat map in a local cache of the NVME device, generate an asynchronous event notification command in the input/output submission queue associated with the NVME device, pre-fetching a plurality of LBAs in a core buffer in the NVME device and reserving the core buffer for data migration; and communicate a data migration notification to the NVME host using the asynchronous event notification command; and a PCIE switch configured to communicate data from an internal flash buffer region of the NVME device to an internal HDD buffer region of a target NVME device (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, Savic et al. discloses a system that can use NVME and submission queues that also includes switches and a QoS operation based on the hotness of data, where data is stored in tiered storage based on the QoS for the data. Hand, III et al.: Fig. 1, 7, 8(b), 9, 10 and 11, [0029], [0059], [0060] [0062]-[0068], [0079], [0083], [0084], [0108] and [0109], Hand, III et al. also teaches a networked system with various storage systems and switches that use a QoS operation of tracking the hotness/coldness of data and issuing migration of data based it’s temperature, where the components of fig. 11, which are a part of the storage management system 812, track and maintain temperature information and therefore are considered equivalent to the claimed heat map. As for the new limitation Hand, III et al. teaches (fig. 1, 8(b), 10, [0029], [0065]-[0068]) the use of various caches (core buffers) that stage data that is being frequently accessed to shorten the latency of future requests for that data. The system is designed to migrate data that changes temperature from a cold to warm then possibly to hot storage and the caches are a part of that system/process (reserved for migration data). Also the caches themselves are reserved for migrating data between slower storage and the end user. As for the new limitations, fig. 7 and 8(b) of Hand, III et al. illustrate the configuration storage system 710/800 is an enclosed device that in combination with Savic et al. includes NVMe storage and therefore is considered an NVMe device with includes caches and memory devices. The claims do not specify what an NVMe device can include. Further the term “associated” is very broad and any connection between an LBA and data to be migrated will teach on the claim language, such as every piece of data is associated with an address whether it is migrated or not. Savic et al. in Col. 5-6 lines 49-8 teach that use of virtualization using a virtual infrastructure.).
Savic et al. teaches having hot and cold data and being able to move data between storage devices, but Savic et al. does not go into detail on how the temperature of data is determined and that data is migrated based on temperature changes. However, Hand, III et al. teaches a network of various types of storage devices that store data based on the temperature of data and track and hold that information to issue migrations of data between them.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data temperature QoS in Savic et al. with the operations of tracking and migrating data based on its temperature as is done in Hand, III et al. because effectively tracking the temperature of data and placing in the appropriate storage device enhances overall performance of the system ([0064]).
Consider claim 11, Savic et al. in view of Hand, III et al. discloses the storage device of claim 10, wherein the NVME device is an SSD/Flash drive and the NVME target device is an NVME SATA bridge drive(Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, MVME storage devices are read and written too, NVM memory outside the array of a storage device can be used as tier storage and DAE devices can be used by converting to SAS instead of SATA.).
As stated above Savic et al. uses SAS instead of SATA, but SATA has the advantages of being cheaper, sequentially fast and inexpensive therefore using SATA instead of SAS would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Consider claim 12, Savic et al. in view of Hand, III et al. discloses the storage device of claim 11, wherein the NVME device generate an asynchronous event notification command in the input/output submission queue associated with the NVME device in response to determining availability of cold data on the NVME device (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, various tiers of storage are established from memory in the switches to the memory and storage arrays in the storage nodes.  Hand, III et al.: Fig. 7 and 11, [0059], [0062]-[0065], [0068], [0079], [0083], [0084], [0108] and [0109], cold and hot data is migrated between memories as needed to maintain QoS.).
Consider claim 13, Savic et al. in view of Hand, III et al. discloses the storage device of claim 12, wherein the NVME host further configured to load an NVME write command in the input/output submission queue targeted for the NVME device with a region address pointing to an internal flash buffer memory region of the target NVME device (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, various tiers of storage are established from memory in the switches to the memory and storage arrays in the storage nodes.  Hand, III et al.: Fig. 7 and 11, [0059], [0062]-[0065], [0068], [0079], [0083], [0084], [0108] and [0109], cold and hot data is migrated between memories as needed to maintain QoS.).
Consider claim 14, Savic et al. in view of Hand, III et al. discloses the storage device of claim 10, wherein the NVME device is an NVME SATA bridge drive and the NVME target device is an SSD/Flash drive(Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, MVME storage devices are read and written too, NVM memory outside the array of a storage device can be used as tier storage and DAE devices can be used by converting to SAS instead of SATA.).
As stated above Savic et al. uses SAS instead of SATA, but SATA has the advantages of being cheaper, sequentially fast and inexpensive therefore using SATA instead of SAS would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Consider claim 15, Savic et al. in view of Hand, III et al. discloses the storage device of claim 14, wherein the NVME device generate an asynchronous event notification command in the input/output submission queue associated with the NVME device in response to determining availability of hot data on the NVME device (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, various tiers of storage are established from memory in the switches to the memory and storage arrays in the storage nodes.  Hand, III et al.: Fig. 7 and 11, [0059], [0062]-[0065], [0068], [0079], [0083], [0084], [0108] and [0109], cold and hot data is migrated between memories as needed to maintain QoS.).
Consider claim 16, Savic et al. in view of Hand, III et al. discloses the storage device of claim 15, wherein the NVME host further configured to load an NVME write command in the input/output submission queue targeted for the NVME device with a region address pointing to an internal flash buffer memory region of the target NVME device (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, MVME storage devices are read and written too, NVM memory outside the array of a storage device can be used as tier storage and DAE devices can be used by converting to SAS instead of SATA.).
Consider claim 17, Savic et al. in view of Hand, III et al. discloses a physical article of manufacture including one or more tangible computer-readable storage media, encoding computer-executable instructions for executing on a computing device a computer process comprising: storing a in the NVME device and reserving the core buffer for data migration; generating a request for data migration notification to an NVME host based on the data heat map; and communicating the data migration notification to the NVME host using the asynchronous event notification command (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, Savic et al. discloses a system that can use NVME and submission queues that also includes switches and a QoS operation based on the hotness of data, where data is stored in tiered storage based on the QoS for the data. Hand, III et al.: Fig. 1, 7, 8(b), 9, 10 and 11, [0029], [0059], [0060], [0062]-[0068], [0079], [0083], [0084], [0108] and [0109], Hand, III et al. also teaches a networked system with various storage systems and switches that use a QoS operation of tracking the hotness/coldness of data and issuing migration of data based it’s temperature, where the components of fig. 11, which are a part of the storage management system 812, track and maintain temperature information and therefore are considered equivalent to the claimed heat map. As for the new limitation Hand, III et al. teaches (fig. 1, 8(b), 10, [0029], [0065]-[0068]) the use of various caches (core buffers) that stage data that is being frequently accessed to shorten the latency of future requests for that data. The system is designed to migrate data that changes temperature from a cold to warm then possibly to hot storage and the caches are a part of that system/process (reserved for migration data). Also the caches themselves are reserved for migrating data between slower storage and the end user. As for the new limitations, fig. 7 and 8(b) of Hand, III et al. illustrate the configuration storage system 710/800 is an enclosed device that in combination with Savic et al. includes NVMe storage and therefore is considered an NVMe device with includes caches and memory devices. The claims do not specify what an NVMe device can include. Further the term “associated” is very broad and any connection between an LBA and data to be migrated will teach on the claim language, such as every piece of data is associated with an address whether it is migrated or not. Savic et al. in Col. 5-6 lines 49-8 teach that use of virtualization using a virtual infrastructure.).
Savic et al. teaches having hot and cold data and being able to move data between storage devices, but Savic et al. does not go into detail on how the temperature of data is determined and that data is migrated based on temperature changes. However, Hand, III et al. teaches a network of various types of storage devices that store data based on the temperature of data and track and hold that information to issue migrations of data between them.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data temperature QoS in Savic et al. with the operations of tracking and migrating data based on its temperature as is done in Hand, III et al. because effectively tracking the temperature of data and placing in the appropriate storage device enhances overall performance of the system ([0064]).
Consider claim 18, Savic et al. in view of Hand, III et al. discloses the physical article of manufacture of claim 17, wherein NVME device is a SATA bridge drive(Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, MVME storage devices are read and written too, NVM memory outside the array of a storage device can be used as tier storage and DAE devices can be used by converting to SAS instead of SATA.).
As stated above Savic et al. uses SAS instead of SATA, but SATA has the advantages of being cheaper, sequentially fast and inexpensive therefore using SATA instead of SAS would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Consider claim 19, Savic et al. in view of Hand, III et al. discloses the physical article of manufacture of claim 18, wherein the data heat map indicates hot data on the NVME device (Savic et al.: Fig. 4 and Hand, III et al.: Fig. 7, NAND and SSD NVME devices are disclosed.)
Consider claim 20, Savic et al. in view of Hand, III et al. discloses the physical article of manufacture of claim 19, wherein the computer process further comprising: loading an NVME write command in the submission queue targeted for the NVME device with a region address pointing to an internal flash buffer memory region of an NVME SSD drive; and communicating the hot data from an internal flash buffer region of the NVME device to an internal SSD buffer region of the NVME SSD/Flash drive using a PCIE switch (Savic et al.: Fig. 4, Col. 4-5 lines 60-19, Col. 6-7 lines 34-3, Col. 9 lines 12-37, Col. 12 lines 38-44 and 59-63, Col. 13 lines 50-61, Col. 14 lines 1-14, various tiers of storage are established from memory in the switches to the memory and storage arrays in the storage nodes.  Hand, III et al.: Fig. 7 and 11, [0059], [0062]-[0065], [0068], [0079], [0083], [0084], [0108] and [0109], cold and hot data is migrated between memories as needed to maintain QoS.).

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. 
The arguments pertaining to the new claim limitations have been addressed in the appropriate claim rejections above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136